PER CURIAM.
This petition for writ of mandamus seeks to compel a ruling on a motion for leave to supplement. Petitioner alleges that he filed the motion in the circuit court in 2003; however, the circuit court has no record of ever receiving the motion. Accordingly, because there is no pleading pending below, the petition for writ of mandamus is denied. See Casen v. McDonough, 962 So.2d 977 (Fla. 1st DCA 2007).
Petitioner alleges that he did timely place his pleading into the hands of prison officials for mailing. Accordingly, within 30 days of issuance of mandate in this cause, petitioner shall file with the clerk of the circuit court a copy of the pleading. See Rife v. State, 958 So.2d 1053 (Fla. 1st DCA 2007); Hartley v. Fla. Dep’t of Corrections, 954 So.2d 684 (Fla. 1st DCA 2007).
PETITION DENIED.
WEBSTER, ROBERTS, and WETHERELL, JJ., concur.